Citation Nr: 0944231	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO. 06-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for mild neuritis of 
obturator nerve, right medial thigh, status post stab wound.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from March 1971 through March 
1973, and from November 1974 through November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The most recent evidence of record indicates 
that the saphenous nerve was not tested due to underlying 
peripheral neuropathy.  Service connection is in effect for 
diabetes mellitus, type II and this matter is referred to the 
RO for appropriate consideration.  


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran's 
service connected nerve disorder in the right medial thigh, 
status post stab wound, is manifested by severe to complete 
paralysis of either the internal saphenous nerve or the 
obturator nerve.


CONCLUSION OF LAW

The criteria for a compensable rating for mild neuritis of 
obturator nerve, right medial thigh, status post stab wound, 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.124a, Diagnostic Code 8728 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a compensable rating for his service 
connected neuritis of the obturator nerve, right medial 
thigh, status post stab wound. Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a disability 
must be considered in the context of the whole recorded 
history. Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

In this case, outpatient treatment records are negative 
concerning individual or periodic treatment for this 
disability. As such, VA afforded the Veteran a VA examination 
in October 2005 to assess the current severity of his service 
connected disability.

The VA examiner reported that the Veteran has numbness around 
his stab wound, sometimes radiating down the back of his 
right knee. The specific nerve involved was reported as the 
obturator and femoral nerve. The examiner opined that the 
Veteran's condition is "more of sensory nerve neuritis than a 
motor impairment," and is characterized by neuralgia. Thus, 
the diagnostic code (DC) used to rate the Veteran's 
disability is appropriate. He is rated under 38 C.F.R. § 
4.124a, DC 8628, which is the rating criteria for neuritis of 
the obturator nerve. Under 
38 C.F.R. § 4.123, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis. The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. 38 
C.F.R. § 4.123 (2009). For a 10 percent rating, the Veteran's 
obturator and femoral nerve disability must be manifested by 
severe to complete paralysis. 38 C.F.R. § 4.124a, DC 8528, 
8628, 8728 (2009). 

Because the October 2005 VA examination report did not 
discuss whether there is any paralysis of the obturator and 
femoral nerve, such that it could be adequately rated under 
the relevant diagnostic code, the Board remanded the matter 
in August 2007 so that a new examination and opinion could be 
obtained for rating purposes.

In February 2008, the Veteran was afforded a VA Peripheral 
Nerves examination. The examiner accurately summarized the 
Veteran's medical history based upon a review of the record 
and noted his problem as "mild neuritis of obturator nerve, 
right medial thigh, status post stab wound." The Veteran 
reported worsening symptoms since the last VA examination, to 
include more numbness and sharp pain shooting down his right 
lower leg into the right big toe. The examiner noted in the 
report that it is the saphenous nerve that is affected. He 
referred to the 2007 EMG and nerve conduction study, which is 
of record. The examiner noted that the saphenous nerve was 
not able to be tested well due to underlying peripheral 
neuropathy. The diagnosis assigned at that time based upon 
physical examination and review of test reports was saphenous 
nerve neuralgia with no evidence of paralysis of the muscle 
supplied by the nerve, but with mild weakness, and the 
associated problem of mild neuritis of the obturator nerve. 
The examiner made note that this disability significantly 
affects the Veteran's occupation in that it causes decreased 
concentration, decreased mobility, and pain. As to the 
question of paralysis, the examiner clearly stated that while 
the Veteran "does have service connected neuralgia of his 
right saphenous nerve of mild to moderate degree," there is 
"no paralysis of any muscle on the right leg."

The Board notes that whether rated under the diagnostic code 
for the obturator nerve (DC 8528, 8628, 8728), or for the 
internal saphenous nerve (DC 8527, 8627, 8727), the evidence 
must show severe to complete paralysis in order for a 
compensable rating to be warranted. 38 C.F.R. § 4.124a. In 
this case, the entire body of evidence is carefully reviewed. 
There is no evidence of severe to complete paralysis related 
to the obturator or the saphenous nerve. Thus, there is no 
basis upon which to award a compensable rating for this 
disability.

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, there is no evidence in the record to support 
the Veteran's claim, thus, the preponderance of the evidence 
weighs against the claim. The appeal is denied.



Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

VA sent the Veteran a letters in October 2005 and January 
2008 informing him of the evidence necessary to establish 
entitlement to an increased rating. He was notified of what 
was necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
The January 2008 letter also informed him of the type of 
evidence necessary to establish an effective date and a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Thus, these letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1) (2009), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, his service treatment records, and VA 
treatment records have been associated with the claims 
folder. The October 2005 and February 2008 VA examination 
reports are also of record, as well as VA examination reports 
related to his other service-connected disabilities. Also, 
the Veteran requested and was afforded a Board hearing in May 
2007 and the transcript is of record. The Veteran has not 
notified VA of any additional available relevant records with 
regard to his claim.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.



ORDER

Entitlement to a compensable rating for mild neuritis of 
obturator nerve, right medial thigh, status post stab wound, 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


